     Case: 1:20-cr-00077 Document #: 53 Filed: 02/26/21 Page 1 of 1 PageID #:174

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:20−cr−00077
                                                       Honorable Matthew F. Kennelly
Kenneth D Courtright
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 26, 2021:


        MINUTE entry before the Honorable Matthew F. Kennelly as to Kenneth D
Courtright: Telephonic status hearing held on 2/26/2021. The parties reported on the status
of discovery. The deadline for the government to complete the production of the SEC';s
materials is set for 3/31/2021. A telephonic status hearing is set for 4/5/2021 at 9:00 a.m.
The following call−in number will be used: 888−684−8852, conference code 746−1053.
The defendant's appearance is waived for the hearing. Ordered time excluded through
4/5/2021 due to complexity of the case, pursuant to 18 U.S.C. 3161(h)(7)(B)(iv). Mailed
notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
